DETAILED ACTION

Status
This communication is in response to Applicant’s “AMENDMENT (RESPONSE TO OFFICE ACTION)” filed on November 9, 2020 (hereinafter “Amendment”).  In the Amendment, Applicant amended Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20; cancelled Claims 2, 5, 9, 12, 16 and 19; and added no claim(s).  Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20 are pending and presented for examination.  Of the pending claims, Claims 1, 8 and 15 are independent claims currently pending in this application.

The present application, filed after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the America Invents Act (AIA ). 

U.S. Patent Application Publication No. 2020/0286120 corresponds to this published application.

Continuation
This application is a continuation application of International Application No. PCT/CN2020/070932 filed on January 8, 2020.  See MPEP § 201.07.  In accordance with MPEP § 609.02 A. 2 and MPEP § 2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP § 2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  In addition, Applicant is reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant desires the information to be printed on a patent issuing from this application.  See MPEP § 609.02 A. 2.  Finally, Applicant is reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Priority Claim
The instant patent application claims foreign priority to Chinese Patent Application No. 201910374456.7, which was filed on May 7, 2019.   Chinese Publication Number CN 110264235 corresponds to this Chinese Patent Application No. 201910374456.7.

Information Disclosure
Applicant is notified of 37 C.F.R. 1.56, which states that each inventor named in the application has a duty to disclose information material to patentability.

Applicant is notified of MPEP § 2001.06(b): “prior art references from one application must be made of record in another subsequent application if such prior art references are ‘material to patentability’ of the subsequent application”.

Examiner Notes
CPC G06K 9/00744:	Extracting features from the video content, e.g. video "fingerprints", or characteristics, e.g. by automatic extraction of representative shots or key frames segmentation for general image processing G06T 7/10; use of extracted content features in video information retrieval G06F 16/783; …; extraction of image features or characteristics G06K 9/46;…)}
G06F 16/7837	. . . .	{using objects detected or recognized in the video content}
CPC G06K 9/00711:	Recognizing video content, e.g. extracting audiovisual features from movies, extracting representative key-frames,… (…indexing of audio and video or audiovisual data on record media using extracted features or characteristics G11B 27/28)}
CPC G06K 9/00758:  Matching video sequences (…; image matching techniques G06K 9/00201, G06K 9/62; …)}




Response to Amendments
A Summary of the Response to Applicant’s Amendment:
Applicant’s Amendment overcomes the drawing objection by adding reference numeral 400 to Applicant’s specification; therefore, the Examiner withdraws the drawing objection.  However, Applicant’s Amendment introduces objections to Claims 1, 8 and 15; therefore, the Examiner asserts new objections as provided below (see next page).
Applicant’s Amendment overcomes all previous rejections under 35 U.S.C. § 112(b); therefore, the Examiner withdraws all previous § 112(b) rejections.  However, Applicant’s Amendment introduces new rejections to Claims 8, 10-11, 13-15, 17-18 and 20 under 35 U.S.C. § 112(b); therefore, the Examiner asserts new § 112(b) rejections to Claims 8, 10-11, 13-15, 17-18 and 20, as provided below.
Applicant’s Amendment overcomes rejections to Claims 2, 5, 9, 12, 16 and 19 under 35 U.S.C. § 101; therefore, the Examiner withdraws the rejections to Claims 2, 5, 9, 12, 16 and 19 under 35 U.S.C. § 101.  However, Applicant’s Amendment does not overcome rejections to Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20 under 35 U.S.C. § 101; therefore, the Examiner asserts/maintains § 101 rejections to Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20, as provided below.
Applicant’s Amendment overcomes prior art rejections to Claims 2, 5, 9, 12, 16 and 19 under 35 U.S.C. § 103; therefore, the Examiner withdraws the rejections to Claims 2, 5, 9, 12, 16 and 19 under 35 U.S.C. § 103.  However, Applicant’s Amendment does not overcome prior art rejections to Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20 under 35 U.S.C. § 103; therefore, the Examiner asserts/maintains § 103 rejections to Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20, as provided below.
Applicant’s arguments are found to be not persuasive; please see Examiner’s “Response to Arguments” provided below.

Claim Objections
Independent Claims 1, 8 and 15 are each objected to because of the following informalities: antecedent error(s) and/or inconsistent capitalization.  Each of Claims 1, 8 and 15 recites storing “one or more first hash values” (all lower case – no capitalization); however, each independent claim later recites “the one or more first Hash value” (the letter “H” in the adjective “Hash” is capitalized).  Consequently, each of Claims 1, 8 and 15 has inconsistent antecedent basis reference to a previously introduced phrase and, therefore, Claims 1, 8 and 15 are each objected to as having at least one antecedent error and/or having inconsistent capitalization of the word “hash”, as currently recited in each of Applicant’s independent claims.  Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) of the America Invents Act (AIA ):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8, 10-11, 13-15, 17-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  “A claim is indefinite when it contains words or phrases whose meaning is unclear” (MPEP § 2173.05(e)).

Independent Claims 8 and 15 are each rejected under 35 U.S.C. 112(b), as being indefinite because it is unclear as to what the phrase “…the first advertisement media resource comprising: comparing…; and comparing…” (bolding emphases added by Examiner) means in the context of 

Claims 10-11 and 13-14 directly depend from independent Claim 8, but do not resolve the above issues and inherit the deficiencies of Claim 8; therefore, Claims 10-11 and 13-14 are rejected under AIA  35 U.S.C. 112(b).  Similarly, Claims 17-18 and 20 depend from independent Claim 15, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore, Claims 17-18 and 20 are rejected under AIA  35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification” (MPEP § 2111).  In view of this standard and based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20 are rejected as ineligible subject matter under 35 U.S.C. 101.


Step 1:  Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20 satisfy Step 1 enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Step 2A:  Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20 are rejected under § 101 because Applicant’s claimed subject matter is directed to an abstract idea without significantly more.  The rationale for this finding is that Applicant’s claims recite determining a status of advertising (e.g., a “normal” play status, etc.) based on comparing copies of the advertising (e.g., ad image, image frames of a video, etc.) and based on comparing temporal advertising information (e.g., 12:00 PM start time, a time duration of 4 minutes, etc.), as more particularly recited in Applicant’s pending claims save for recited (non-abstract claim elements): a monitoring server; a target advertising device; each of Applicant’s recited steps/processes of receiving; simulating, by a monitoring server, playing…to obtain multi-frame images; each image in the multi-frame images; (Claims 6, 13 and 20) a user; (Claims 7 and 14) a video; (Claim 8 and corresponding dependent claims) an advertising monitoring device, comprising one or more processors and a non-transitory computer-readable memory coupled to the one or more processors and configured with instructions executable by the one or more processors; and (Claim 15 and corresponding dependent claims) a non-transitory computer-readable storage medium for advertising monitoring, storing instructions executable by one or more processors to cause the one or more processors to perform.  However, comparing copies of advertising (e.g., ad image) as well as respective time information of the advertising (e.g., time of advertising, such as 12:00 PM start time or a time duration of 4 minutes) to determine a status of the advertising (e.g., a “normal” play status, etc.), as currently recited in the pending claims and further explained below, is within the “mathematical concepts” grouping of abstract ideas per the October 2019 Patent Eligibility Guidance Update and within a certain method of organizing human activity — (i) fundamental economic principle or practice; and (ii) commercial interaction (including advertising, marketing or sales activities or behaviors; business relations).  MPEP 2106.04(a)(2)(I) provides examples of “fundamental economic principles or practices” and MPEP 2106.04(a)(2)(II)(A)-(B) provides additional discussion and examples of commercial or legal interactions.  This judicial exception SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 U.S. App. LEXIS 12590, Slip. Op. 13 (Fed. Cir. May 15, 2018) (“What is needed is an inventive concept in the non-abstract realm.”).  Although Applicant’s pending claims require determining Hash values, arranging Hash values to form vectors/eigenvectors, determining eigenvectors having Hash values, comparing/matching play times and durations (i.e., recited advertising time information, play staring time, play duration, etc.), comparing/matching eigenvectors, etc., each of these techniques are mathematical concepts in the form of formulas, equations, and calculations which also have been determined to constitute abstract ideas.  See Memorandum, "Grouping of Abstract Ideas" and cases cited in footnote 12, such as enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance (84 Fed. Reg. 50).  As noted on page 4 of the “October 2019 Update: Subject Matter Eligibility” issued by the USPTO, Examiner notes that a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.  For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation (BRI) of the claim, in light of the specification, encompasses one or 

Step 2B:  Under Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014), Applicant’s instant claims do not recite limitations, taken individually and in combination, that are sufficient to amount to “significantly more” than the abstract idea because Applicant’s claims do not recite, as further explained in detail below, an improvement to another technology or technical field, an improvement to the functioning of a computer itself, an application with or by a particular machine, a transformation or reduction of a particular article to a different state or thing, unconventional steps confining the claim to a particular useful application, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment such as, for example, advertising monitoring applied to a monitoring server in communication with a target advertising device (e.g., see Figure 1 of Applicant’s drawings).  Examiner also notes that albeit limitations recited in Claims 1, 8 and 15 are performed by the generically recited “a monitoring server” from monitoring equipment, while Claims 8 and 15 additionally include performance by a generically recited “one or more processors”, Applicant’s claim limitations taken individually and in combination are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to generally link the abstract idea to a particular technological environment or field of use (e.g., advertising monitoring applied to a monitoring server in communication with a target advertising device), and no more than a ‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014); and see Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. __, 132 S.Ct. 1289, 101 USPQ2d 1961 (2012)}, each of the steps of determining an eigenvector to be monitored and simulating encompasses a data recognition/inquiry function or retrieving function performed by virtually all general purpose computers {see Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data recognition), each of the steps of arranging and forming is a data saving or depositing function performed by virtually all general purpose computers {see Alice Corp., 134 S. Ct. at 2360; Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988 (Fed. Cir. 2014), hereinafter “Cyberfone”; and Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data storage}, and each of the steps of determining whether vector values match as well as each of the steps of comparing encompasses a simple mathematical function (e.g., cosine similarity, dot product, cross product, etc.) performed by virtually all general purpose computers {see Alice Corp., Bilski, Freddie Mac, and In re Abele}.

Consequently, based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  For information regarding 35 U.S.C. 101, please see Subject Matter Eligibility (SME) guidance and instructional materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and updates regarding SME under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0342594 of Korte et al. (hereinafter “Korte”) in view of U.S. Patent Application Publication No. 2018/0349735 of Lin et al. (hereinafter “Lin”).

Regarding Claim 1, Korte discloses an advertising monitoring method, comprising:
simulating, by a monitoring server, playing a first advertisement media resource to obtain multi-frame images in the first advertisement media resource (e.g., extracting image frames from a first ad media stream as if the stream is being played in sequence in order to obtain/compare digital fingerprints of ad media streams —Korte at ¶¶ [0055], [0107], [0114], [0133] and [0146]–[0147]; “advertisers… rely on third parties to deliver their content to end users” —Korte at ¶ [0004]; “today's media distribution system requires verification of the delivered end-product….  The issue…is whether the media data stream received at the end-point, where the viewer… experiences the video… is identical to the media stream supplied from the source (reference stream)….” —Korte at ¶ [0010]; hashing video frames —Figures 3-5 of Korte; and Korte at ¶¶ [0015], [0024]–[0026], [0046], [0062], [0094], [0107] and [0129]);
determining, by the monitoring server, a Hash value of each image in the multi-frame images in the first advertisement media resource to obtain one or more first hash values (e.g., calculating a sequence of hash values of images for digitally fingerprinting the images —Korte at ¶¶ [0107], [0114], [0133] and [0146]–[0147]),
arranging, by the monitoring server, the one or more first Hash values according to a first play sequence of the multi-frame images in the first advertisement media resource to form a sequence of values (e.g., Korte at ¶¶ [0107], [0114], [0133] and [0146]–[0147]; “verification of the delivered end-product….  The issue…is whether the media data stream received at the end-point, where the viewer… experiences the video… is identical to the media stream supplied from the source (reference stream)….” —Korte at ¶ [0010]; “aligning two video streams and determining a beginning of matched video intervals within the streams.” —Korte at ¶ [0030]; “The system compares the media streams…and determines whether video…streams are identical or near-identical (matched)” —Korte at ¶ [0035]; “a ‘match’ shows that the source content reached the end-user as intended.” —Korte at ¶ [0036]; “The frames are displayed with an interval between them that is equal to the difference between their display times.” —Korte at ¶ [0134]; “the fingerprints representing those frames and segments must be time-aligned and it must also be determined that the fingerprints represent the same video frame (or audio segment)” —Korte at ¶ [0193]; and “matched blocks in the video fingerprints” —Korte at ¶ [0221]); 
determining, by the monitoring server, the sequence of values as the first fingerprint of the first advertisement media resource (e.g., Korte at ¶¶ [0107], [0114], [0133] and [0146]–[0147]; “verification of the delivered end-product….  The issue…is whether the media data stream received at the end-point, where the viewer… experiences the video… is identical to the media stream supplied from the source (reference stream)….” —Korte at ¶ [0010]; “aligning two video streams and determining a beginning of matched video intervals within the streams.” —Korte at ¶ [0030]; “The system compares the media streams…and determines whether video…streams are identical or near-identical (matched)” —Korte at ¶ [0035]; “a ‘match’ shows that the source content reached the end-user as intended.” —Korte at ¶ [0036]; “The frames are displayed with an interval between them that is equal to the difference between their display times.” —Korte at ¶ [0134]; “the fingerprints representing those frames and segments must be time-aligned and it must also be determined that the fingerprints represent the same video frame (or audio segment)” —Korte at ¶ [0193]; and “matched blocks in the video fingerprints” —Korte at ¶ [0221]);
receiving, by the monitoring server from monitoring equipment, advertising time information of a second advertisement media resource and a second fingerprint of the second advertisement media resource, wherein the second advertisement media resource is played by a target advertising device, the advertising time information of the second advertisement media resource includes play timestamps recorded by the monitoring equipment, and the second fingerprint comprises one or more second Hash values (e.g., “media distribution system requires verification of the delivered end-product….  The issue…is whether the media data stream received at the end-point, where the viewer… experiences the video… is identical to the media stream supplied from the source (reference stream)….” —Korte at ¶ [0010]; hashing video frames —Figures 3-5 of Korte; and Korte at ¶¶ [0015], [0024]–[0026], [0046], [0062], [0094], [0097], [0104], [0107] and [0129], [0134], [0193] and [0195]);
determining, by the monitoring server, a play starting time of the second advertisement media resource and a play duration of multi-frame images in the second advertisement media resource based on the play timestamps (e.g., “media distribution system requires verification of the delivered end-product….  The issue…is whether the media data stream received at the end-point, where the viewer… experiences the video… is identical to the media stream supplied from the source (reference stream)….” —Korte at ¶ [0010]; “aligning two video streams and determining a beginning of matched video intervals within the streams.” —Korte at ¶ [0030]; “The frames are displayed with an interval between them that is equal to the difference between their display times.” —Korte at ¶ [0134]; “the fingerprints representing those frames and segments must be time-aligned and it must also be determined that the fingerprints represent the same video frame (or audio segment) as received at the two probe locations” —Korte at ¶ [0193]; hashing video frames —Figures 3-5 of Korte; and Korte at ¶¶ [0015], [0024]–[0026], [0041], [0046], [0062], [0094], [0097], [0104], [0107] and [0129], [0134], [0193] and [0195]; “block length” —Korte at ¶ [0209]; and “matched blocks in the video fingerprints” —Korte at ¶ [0221]);
determining, by the monitoring server, whether the advertising time information of the second advertisement media resource matches predetermined advertising time information of the first advertisement media resource by: comparing the determined play starting time of the second advertisement media resource with a predetermined play starting time of the first advertisement media resource (e.g., comparing/matching starting times of first and second media resources  —  “media distribution system requires verification of the delivered end-product….  The issue…is whether the media data stream received at the end-point, where the viewer… experiences the video… is identical to the media stream supplied from the source (reference stream)….” —Korte at ¶ [0010]; “aligning two video Korte at ¶ [0030]; “The system compares the media streams…and determines whether video…streams are identical or near-identical (matched)” —Korte at ¶ [0035]; “a ‘match’ shows that the source content reached the end-user as intended.” —Korte at ¶ [0036]; “The frames are displayed with an interval between them that is equal to the difference between their display times.” —Korte at ¶ [0134]; “the fingerprints representing those frames and segments must be time-aligned and it must also be determined that the fingerprints represent the same video frame (or audio segment) as received at the two probe locations.” —Korte at ¶ [0193]; Korte at ¶¶ [0015], [0024]–[0026], [0040]–[0041], [0046], [0051], [0062], [0068], [0094], [0097], [0104], [0107], [0129], [0134], [0193] and [0195]; “block length” —Korte at ¶ [0209]; and “matched blocks in the video fingerprints” —Korte at ¶ [0221]); and comparing the determined play duration of the multi-frame images in the second advertisement media resource with a predetermined play duration of the multi-frame images in the first advertisement media resource (e.g., comparing/matching play durations of first and second media resources  —  “media distribution system requires verification of the delivered end-product….  The issue…is whether the media data stream received at the end-point, where the viewer… experiences the video… is identical to the media stream supplied from the source (reference stream)….” —Korte at ¶ [0010]; “aligning two video streams and determining a beginning of matched video intervals within the streams.” —Korte at ¶ [0030]; “The system compares the media streams…and determines whether video…streams are identical or near-identical (matched)” —Korte at ¶ [0035]; “a ‘match’ shows that the source content reached the end-user as intended.” —Korte at ¶ [0036]; “The frames are displayed with an interval between them that is equal to the difference between their display times.” —Korte at ¶ [0134]; “the fingerprints representing those frames and segments must be time-aligned and it must also be determined that the fingerprints represent the same video frame (or audio segment) as received at the two probe locations.” —Korte at ¶ [0193]; Korte at ¶¶ [0015], [0024]–[0026], [0040]–[0041], [0046], [0051], [0062], [0068], [0094], [0097], [0104], [0107], [0129], [0134], [0193] and [0195]; “block length” —Korte at ¶ [0209]; and “matched blocks in the video fingerprints” —Korte at ¶ [0221]);
determining, by the monitoring server, whether the first fingerprint matches the second fingerprint based on the one or more first Hash values and the one or more second Hash values Korte at ¶ [0035]; “a ‘match’ shows that the source content reached the end-user as intended.” —Korte at ¶ [0036]; and Korte at ¶¶ [0036], [0040], [0046], [0051], [0068], [0104], [0193] and [0195]); and
when the advertising time information of the second advertisement media resource matches the predetermined advertising time information of the first advertisement media resource and when the first fingerprint matches the second fingerprint, determining, by the monitoring server, that a play status of the first advertisement media resource on the target advertising device is normal (e.g., “media distribution system requires verification of the delivered end-product….  The issue…is whether the media data stream received at the end-point, where the viewer… experiences the video… is identical to the media stream supplied from the source (reference stream)….” —Korte at ¶ [0010]; “aligning two video streams and determining a beginning of matched video intervals within the streams.” —Korte at ¶ [0030]; “The system compares the media streams…and determines whether video…streams are identical or near-identical (matched)” —Korte at ¶ [0035]; “a ‘match’ shows that the source content reached the end-user as intended.” —Korte at ¶ [0036]; “The frames are displayed with an interval between them that is equal to the difference between their display times.” —Korte at ¶ [0134]; “the fingerprints representing those frames and segments must be time-aligned and it must also be determined that the fingerprints represent the same video frame (or audio segment) as received at the two probe locations.” —Korte at ¶ [0193]; Korte at ¶¶ [0015], [0024]–[0026], [0040]–[0041], [0046], [0051], [0062], [0068], [0094], [0097], [0104], [0107], [0129], [0134], [0193] and [0195]; “block length” —Korte at ¶ [0209]; and “matched blocks in the video fingerprints” —Korte at ¶ [0221]), but Korte arguably fails to explicitly teach the sequence of values including a vector as the first fingerprint and the first and second fingerprints including respective first and second eigenvectors.  However, Lin teaches multimedia media resources include images and videos (e.g., Lin at ¶ [0002]), extracting eigenvectors from media resources using a hash algorithm, a sequence of values including a vector as the first fingerprint, wherein first and second fingerprints of media resources include respective first and second eigenvectors (e.g., Lin at ¶¶ [0021], [0025]–[0026], [0044] and [0060]; using segmented eigenvectors as index items, and calculating fingerprint of each of the index items —Lin at ¶ [0021]) and comparing similarities among the media Lin at ¶ [0015]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the sequence of values including a vector as the first fingerprint and the first and second fingerprints including respective first and second eigenvectors, as taught by Lin, into the method/system disclosed by Korte, which is directed toward sequencing media resources into fingerprints or digital signatures to compare the media resources (e.g., Korte at ¶¶ [0013], [0193] and [0195]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Korte in view of Lin as applied to Claim 1 above and Korte teaching wherein determining whether the first fingerprint matches the second fingerprint based on the one or more first Hash values and the one or more second Hash values comprises: when the one or more second Hash values in the second fingerprint of the second advertisement media resource match the one or more first Hash values in the first fingerprint of the first advertisement media resource in a one-to-one correspondence, determining the second fingerprint of the second advertisement media resource matches the first fingerprint of the first advertisement media resource, wherein the second fingerprint of the second advertisement media resource being a sequence of values formed by arranging the one or more second Hash values of multi-frame images included in the second advertisement media resource in a second play sequence (e.g., “media distribution system requires verification of the delivered end-product….  The issue…is whether the media data stream received at the end-point, where the viewer… experiences the video… is identical to the media stream supplied from the source (reference stream)….” —Korte at ¶ [0010]; “aligning two video streams and determining a beginning of matched video intervals within the streams.” —Korte at ¶ [0030]; “The system compares the media streams…and determines whether video…streams are identical or near-identical (matched)” —Korte at ¶ [0035]; “a ‘match’ shows that the source content reached the end-user as intended.” —Korte at ¶ [0036]; “The frames are displayed with an interval between them that is equal to the difference between their display times.” —Korte at ¶ [0134]; “the fingerprints representing those frames and segments must be time-Korte at ¶ [0193]; Korte at ¶¶ [0015], [0024]–[0026], [0040]–[0041], [0046], [0051], [0062], [0068], [0094], [0097], [0104], [0107], [0114], [0129], [0133]–[0134], [0146]–[0147], [0193] and [0195]; “block length” —Korte at ¶ [0209]; and “matched blocks in the video fingerprints” —Korte at ¶ [0221]), but Korte arguably fails to explicitly teach the sequence of values including a vector and the first and second fingerprints including respective first and second eigenvectors.  However, Lin teaches multimedia media resources include images and videos (e.g., Lin at ¶ [0002]), extracting eigenvectors from media resources using a hash algorithm, a sequence of values including a vector, wherein first and second fingerprints of media resources include respective first and second eigenvectors (e.g., Lin at ¶¶ [0021], [0025]–[0026], [0044] and [0060]) and comparing similarities among the media resources (e.g., Lin at ¶ [0015]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the sequence of values including a vector and the first and second fingerprints including respective first and second eigenvectors, as taught by Lin, into the method/system taught by Korte in view of Lin, which is directed toward sequencing media resources into fingerprints or digital signatures to compare the media resources (e.g., Korte at ¶¶ [0013], [0193] and [0195]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Korte in view of Lin as applied to Claim 1 above and Korte teaching wherein when the play starting time of the second advertisement media resource matches the predetermined play starting time of the first advertisement media resource and the play duration of the multi-frame images in the second advertisement media resource matches the predetermined play duration of the multi-frame images in the first advertisement media resource, the method comprises: determining the advertising time information of the second advertisement media resource matches the predetermined advertising time information of the first advertisement media resource (e.g., “The system compares the media streams…and determines whether video…streams are identical or near-identical (matched)” —Korte at ¶ [0035]; “a ‘match’ shows that the source content reached the end-user as intended.” —Korte at ¶ [0036]; and Korte at ¶¶ [0036], [0040], [0046], [0051], [0068], [0104], [0193] and [0195]; “today's media distribution system requires verification of the delivered end-product….  The issue…is whether the media data stream received at the end-point, where the viewer… experiences the video… is identical to the media stream supplied from the source (reference stream)….” —Korte at ¶ [0010]; and Korte at ¶¶ [0015], [0024]–[0026], [0046], [0062], [0094], [0107] and [0129]; “Detecting…shortening content duration” —Korte at ¶ [0041]; “aligning two video streams and determining a beginning of matched video intervals within the streams.” —Korte at ¶ [0030]; “The frames are displayed with an interval between them that is equal to the difference between their display times.” —Korte at ¶ [0134]; “the fingerprints representing those frames and segments must be time-aligned and it must also be determined that the fingerprints represent the same video frame (or audio segment) as received at the two probe locations.” —Korte at ¶ [0193]; and “align the two fingerprint sequences such that the fingerprints with the same timestamp appear concurrently at the two inputs of the match processor.” —Korte at ¶ [0195]; and “block length—Korte at ¶ [0209]; and “matched blocks” —Korte at ¶ [0221]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Korte in view of Lin as applied to Claim 1 above and Korte teaching before determining the first fingerprint of the first advertisement media resource: receiving the first advertisement media resource uploaded by a user (e.g., Korte at ¶¶ [0004], [0040], [0045]–[0046], [0054]–[0056] and [0092]), but Korte arguably fails to explicitly teach the first fingerprint including the first eigenvector.  However, Lin teaches multimedia media resources include images and videos (e.g., Lin at ¶ [0002]), extracting eigenvectors from media resources using a hash algorithm, a sequence of values including a vector, wherein first and second fingerprints of media resources include respective first and second eigenvectors (e.g., Lin at ¶¶ [0021], [0025]–[0026], [0044] and [0060]) and comparing similarities among the media resources (e.g., Lin at ¶ [0015]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the first fingerprint including the first eigenvector, as taught by Lin, into the method/system taught by Korte in view of Lin, which is directed toward sequencing media resources into fingerprints or digital signatures to compare the media resources (e.g., Korte at ¶¶ [0013], [0193] and .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Korte in view of Lin as applied to Claim 1 above and Korte teaching wherein the first advertisement media resource is a video (e.g., “today's media distribution system requires verification of the delivered end-product….  The issue…is whether the media data stream received at the end-point, where the viewer… experiences the video… is identical to the media stream supplied from the source (reference stream)….” —Korte at ¶ [0010]; hashing video frames —Figures 3-5 of Korte; and Korte at ¶¶ [0015], [0024]–[0026], [0046], [0062], [0094], [0107] and [0129]).

Regarding Claim 8, Korte in view of Lin teaches an advertising monitoring device, comprising one or more processors and a non-transitory computer-readable memory coupled to the one or more processors and configured with instructions executable by the one or more processors (e.g., Figure 2 of Korte) to perform respective processes/operations as recited in Claim 1, and, therefore, Claim 8 is rejected on the same basis(es) as applied above with respect to Claim 1.

Claims 10-11 and 13-14 recite substantially similar subject matter to that of respective Claims 3-4 and 6-7 and, therefore, Claims 10-11 and 13-14 are rejected on the same basis(es) as Claims 3-4 and 6-7, respectively.

Regarding Claim 15, Korte in view of Lin teaches a non-transitory computer-readable storage medium for advertising monitoring, storing instructions executable by one or more processors to cause the one or more processors (e.g., Figure 2 of Korte) to perform respective processes/operations as recited in Claim 1, and, therefore, Claim 15 is rejected on the same basis(es) as applied above with respect to Claim 1.



Claims 17, 18 and 20 recite substantially similar subject matter to that of respective Claims 3, 4 and 6 and, therefore, Claims 17, 18 and 20 are rejected on the same basis(es) as Claims 3, 4 and 6, respectively.

Response to Arguments
Applicant’s arguments in the Amendment filed on November 9, 2020, have been fully considered and are not persuasive.  Examiner notes further recitation above to U.S. Patent Application Publication Nos. 2019/0342594 (“Korte”) and 2018/0349735 (“Lin”) in an effort to assist Applicant given Applicant’s amendments and arguments in “Amendment”.

Applicant's Arguments in the Amendment
(Pages 12-14)  Applicant asserts that Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20, in view of Applicant’s most recent amendments to the independent claims, are drawn to eligible subject matter under 35 U.S.C. § 101.
(Pages 14-15)  Applicant asserts that independent Claims 1, 8 and 15, as currently amended, are patentable over Korte in view of Lin.
(Page 16)  Applicant asserts that Claims 3-4, 6-7, 10-11, 13-14, 17-18 and 20, which depend from respective independent Claims 1, 8 and 15 and include respective limitations therein, are patentably distinguishable over Korte in view of Lin based on at least the same reasons provided with respect to independent Claims 1, 8 and 15. 

Examiner’s Response to Applicant's Arguments
Please see updated/modified § 101 rejections above regarding pending claims being drawn to ineligible subject matter in view of considering all relevant factors with respect to each claim as a whole including amended portions of the independent claims.  Regarding Applicant’s argument on page 13 of the Amendment filed November 9, 2020, mentioning “individual image ‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014); and see Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. __, 132 S.Ct. 1289, 101 USPQ2d 1961 (2012)}.  In addition, “receiving” information by a server, does not improve upon the technical field upon which the abstract idea is applied, does not improve upon any other technical field, and is not a technical improvement of a computerized server or network (i.e. the underlying technology).  Applicant’s claimed limitations do not improve upon the functioning of the computer itself.  Applicant’s recited “monitoring server” serves only to implement or apply the judicial exception (i.e., abstract idea) and to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, such as “receiving” as explained above.  Furthermore, Examiner notes that receiving, processing and storing data, as generically claimed in each of the pending claims, has been recognized by courts to be computer functions that are well‐understood, routine, and conventional functions as claimed individually and collectively in each of Applicant's pending claims (see second bullet point on page 7 of the “July 2015 Update: Subject Matter Eligibility” document, under § IV. (July 30, 2015)).  Again, Examiner emphases that employing well-known computer 

Examiner respectfully disagrees.  Please see § 103 rejections above regarding amended portions of independent Claims 1, 8 and 15.  Regarding Applicant’s arguments on page 15 of the Amendment with respect to everything that Lin does not disclose, Examiner notes that Applicant's arguments regarding Lin are generic and non-specific to the rejections set forth in the Office action because the Office action did not rely on Lin to teach all of a comparison of multi-frame images having a play sequence and, therefore, Applicant's arguments constitute no more than a general allegation that the pending claims define a patentable invention over Korte in view of Lin.  See 37 C.F.R. 1.111(b).  Instead, the Office action relied on Lin to teach the sequence of values including a vector as the first fingerprint and the first and second fingerprints including respective first and second eigenvectors as indicated above under § 103.  Thus, Applicant's argument regarding what Lin fails to teach constitutes no more than a general allegation that the pending claims define a patentable invention over Korte in view of Lin because the arguments do not address the purpose of what each reference was relied on to teach in the prior art rejections set forth in the previous Office action.  Examiner notes MPEP § 2123.  Finally, Examiner asserts/maintains the §103 rejection(s), as provided above.  

Please see below § 103 rejections with respect to independent Claims 1, 8 and 15 for at least the same reasons provided with respect to the independent claims that Claims 3-4, 6-7, 10-11, 13-14, 17-18 and 20, depending from respective independent Claims 1, 8 and 15 and including the limitations therein, are not patentable based on dependency from respective independent claims.

Conclusion
The following patent references are considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2020/0034740 of Yang et al. (hereinafter “Yang”), which lists Alibaba as an Applicant, for “calculating eigenvalues of the covariance matrix and eigenvectors corresponding to the eigenvalues; sorting the calculated eigenvectors based on the corresponding eigenvalues, and extracting K eigenvectors with the largest eigenvalues to generate an M×K dimensional projection matrix” —Yang at [0005].
U.S. Patent Application Publication No. 2019/0342594 of Korte et al. (hereinafter “Korte”)
U.S. Patent Application Publication No. 2018/0367827 of CHEN et al. (hereinafter “Chen”) for slicing a video stream into video segments and assigning each video segment to a sequence number in chronological order in which the video stream is played —Chen at ¶ [0015]; and “an eigenvector may be extracted from each frame. Each element in the eigenvector may be, for example, a pixel value for each pixel of the image frame. At the same time, the images … may be represented in form of eigenvectors. In this way, after the eigenvector corresponding to each frame is extracted, a spatial distance may be calculated between the eigenvector of each frame and the eigenvector of individual prohibited content. When the calculated spatial distance is less than a specified threshold, the similarity between the frame and the prohibited content is high, and the content of the frame may be determined to be a prohibited content.” —Chen at ¶ [0016].
U.S. Patent Application Publication No. 2018/0349735 of Lin et al. (hereinafter “Lin”).
U.S. Patent Application Publication No. 2016/0316261 of Pavel Koshevoy (hereinafter “Koshevoy”) for “fingerprint sequence matcher 325 may also use such temporal properties of sequences of frames in a fingerprint to detect how a matching fingerprint sequence was played out (faster, slower, or in reverse). An algorithm in the ACR fingerprint sequence matcher 325 may be implemented to detect certain playback scenarios, such as, for example, normal speed at full frame rate, normal speed at 1/2 frame rate… or the like.” — Koshevoy
U.S. Patent Application Publication No. 2004/0240562 of Bargeron et al. (hereinafter “Bargeron”) for “use content-based video timelines. These timelines are composed of an ordered sequence of video "fingerprints" or "signatures" of video content that exploit the spatial characteristics in frame images of the video and reliably identify position even if the video has been modified, such as with insertions or deletions.” —Abstract of Bargeron.
Chinese Patent Application Publication No. CN 108460633 A (published on August 28, 2018) — advertisement audio acquisition and recognition system.
Chinese Patent Application Publication No. CN 109359214 A for “a video description generation method based on a neural network, a computer-readable storage medium and a terminal device. The method firstly extracts an image frame of a video according to a preset frame interval, and the extracted image frames are structured as a frame sequence of the video, and then eigenvectors of each image frame in the frame sequence are calculated, the eigenvectors of each image frame in the frame sequence are sequentially inputted to a preset neural network encoder for processing” —English Abstract.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mathew Syrowik whose telephone number is 313-446-4862.  The examiner can normally 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information of published applications may be obtained from either Private PAIR or Public PAIR.  Status information of unpublished applications is only available through Private PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mathew R. Syrowik/Primary Examiner, Art Unit 3682